Citation Nr: 1215756	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-45 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to a rating in excess of 60 percent for nephropathy, prior to July 13, 2010.

2.  Entitlement to a rating in excess of 80 percent for nephropathy, from July 13, 2010.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied a rating in excess of 60 percent for nephropathy and denied a claim for entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009. 

In a July 2011 rating decision, the RO assigned an 80 percent rating for the service-connected nephropathy, effective May 5, 2010.  In a September 2011 Supplemental SOC (SSOC), the RO changed the effective date of the grant of the 80 percent rating for the service-connected nephropathy to July 13, 2010.  While the RO has assigned a higher rating of 80 percent for nephropathy from July 13, 2010, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an August 2011 rating decision, the RO awarded entitlement to a TDIU.  Accordingly, this matter is no longer on appeal. 

For reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in correspondence received in August 2011, the Veteran requested that a claim for service connection for posttraumatic stress disorder (PTSD) be reopened.  Despite this assertion, there is no indication in the record that a claim for service connection for PTSD had been previously denied by the RO, however, the Board finds that a claim for service connection for PTSD has been raised by the Veteran.  This claim has not been adjudicated by the RO.  As such, this matter is not properly before the Board, and is referred to the RO for appropriate action. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted. 

Initially, the Board notes that the record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In August 2010, the Veteran submitted the first page of a copy of a notice of award of disability benefits beginning in April 2008 from SSA.  In response to the RO's request for the Veteran's disability records, the SSA submitted a CD-ROM disc.  A review of the claims folder indicates, however, that the contents of the CD-ROM disc were not downloaded and made into printed hard copies for association with the Veteran's claims file for consideration by VA claims adjudicators.  However, the CD-ROM disc was reviewed by the Board and found to include only internal documents and correspondence used by the SSA.  The CD-ROM disc did not include a copy of the disability determination report or copies of any medical records underlying that determination.  

While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of the SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  In order to ensure that the Board has a full record in adjudicating the Veteran's claim, a copy of his complete SSA file should be associated with the claims file.

In addition to outstanding SSA records, the Board's review of the claims file reveals pertinent evidence in VA's possession but not associated with the current record. Some of this evidence appears to have been considered by the AMC in its adjudication of the matters on appeal (as reflected in the September 2011 supplemental SOC (SSOC)).  Specifically, the September 2011 SSOC indicates that additional evidence was reviewed and considered in evaluating the ratings assigned to the Veteran's service-connected nephropathy, including a July 13, 2010 VA outpatient treatment report.  The current claims file contains numerous VA outpatient treatment reports but a July 13, 2010 VA outpatient treatment report is not of record.  On remand, the RO should make an attempt to obtain the missing evidence, as discussed above, and associate it with the claims file.

On appeal are two different ratings for two time periods for the Veteran's diabetic nephropathy.  The Veteran is in receipt of a 60 percent rating prior to July 13, 2010 and an 80 percent rating from July 13, 2010.  The Veteran was granted his ratings for nephropathy under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 pertains to renal involvement due to diabetes mellitus and directs that the disability is to be rated as renal dysfunction.  The criteria for rating renal dysfunction are found at 38 C.F.R. § 4.115a.  A 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

During the pendency of this claim, the Veteran was afforded VA examinations in August 2008 and in January 2011.  A review of both examination reports, however, fails to show the current nature and severity of the Veteran's service-connected nephropathy with respect the rating criteria described above.  Rather, it appears that the RO has evaluated the disorder based solely on the Veteran's BUN and creatinine levels found in the laboratory reports.  Therefore, the Board finds that a VA examination is warranted to determine what the current symptoms are and how they relate to the diagnostic criteria listed above.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher ratings for nephropathy (which is considered a claim for increase).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The Board notes that the record seems to indicate that the Veteran is continuing to receive treatment for his kidney disease from the VA Medical Center (VAMC) in Durham, North Carolina.  Thus, the RO should attempt to obtain any outstanding records of treatment for kidney disease from the Durham VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Durham VAMC all outstanding VA treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Finally, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for higher ratings for his service-connected nephropathy.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should locate and associate with the claims file the VA outpatient treatment record dated July 13, 2010 (as referenced in the September 2011 Supplemental SOC). 

2.  The RO should obtain all outstanding, pertinent records of the Veteran from the Durham VAMC (since October 2010).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate VA physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The Veteran's nephropathy should be discussed in terms of the criteria for evaluating renal dysfunction: Presence of constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101; Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion;  Requiring regular dialysis; or precluding more than sedentary activity due to persistent edema and albuminuria, or BUN more than 80mg%, or creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for higher ratings for nephropathy in light of all pertinent evidence and legal authority.  The RO's adjudication of the claims should include consideration of whether any further staged rating of the disability, pursuant to Hart (cited above), is appropriate. 

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



